Citation Nr: 1211178	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  09-23 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a rating in excess of 30 percent for human immunodeficiency virus (HIV)-related illness.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1989 to April 1993.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, continued a 30 percent evaluation for the Veteran's HIV-related illness.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision may be rendered in this case.  Specifically, a VA examination should be provided to determine the current severity of the Veteran's HIV-related illness as the record indicates that the disability has worsened.  In June 2011, during an infectious disease appointment at the St. Louis VA Medical Center (VAMC), the Veteran complained of constitutional symptoms including fevers and memory loss that were attributed to his advanced HIV.  Several months later, in October 2011, the Veteran's physician noted that the Veteran's tongue lesion was recurring and was indicative of low CD4 levels.  The Veteran was also found to be in virologic failure due to HIV. The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The Veteran's last VA examination was conducted in April 2008, almost four years ago.  Therefore, a new examination is necessary to determine the severity and extent of the Veteran's symptoms attributable to HIV.  

In addition, another VA examination is necessary to determine whether the Veteran's tongue lesion represents an opportunistic infection or neoplasm.  The Veteran's disability is currently rated under Diagnostic Code 6351 which provides for a minimum 60 percent evaluation following the development of AIDS-related opportunistic infections or neoplasms.  38 C.F.R. § 4.88b, Diagnostic Code 6351 (2011).  The Veteran began to manifest a tongue lesion of unknown etiology in March 2008.  Physical examination and biopsy were inconclusive, but VA physicians suspected an immune reconstitution versus infectious agent as the cause.  By October 2009 the lesion was characterized as fungal and fully resolved, but the Veteran reported the return of a tongue lesion in October 2011.  The Board finds that a VA medical opinion is necessary to determine whether the Veteran's recurring tongue lesions are indicative of an opportunistic infection or neoplasm. 
Accordingly, the case is REMANDED for the following action:

1.  Associate the Veteran's complete records of treatment from the St. Louis VAMC for the period beginning August 2010 with the Veteran's claims file or virtual file.

2.  Schedule a VA examination with an examiner qualified to render an opinion as to whether the Veteran's tongue lesion represents an opportunistic infection or neoplasm.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  

The examiner should conduct a physical examination and order laboratory tests to determine the Veteran's current T4/CD4 count.  The examiner should list any and all constitutional symptoms manifested by the Veteran's HIV-related illness and determine whether they are recurrent or refractory.  The examiner should also state if the Veteran experiences weight loss or diarrhea due to HIV.  

With respect to the Veteran's recurring tongue lesion, the examiner should determine whether this lesion represents an opportunistic infection or neoplasm.  This opinion is requested even if the Veteran does not currently manifest a tongue lesion at the time of the examination.   A complete rationale should be provided for all expressed opinions.

3.  Readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


